Name: Commission Implementing Regulation (EU) 2019/648 of 15 April 2019 repealing Implementing Regulation (EU) No 113/2014 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: communications;  tariff policy
 Date Published: nan

 25.4.2019 EN Official Journal of the European Union L 110/16 COMMISSION IMPLEMENTING REGULATION (EU) 2019/648 of 15 April 2019 repealing Implementing Regulation (EU) No 113/2014 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) By Implementing Regulation (EU) No 113/2014 (2), the Commission classified an apparatus designed to capture a sequence of images and incorporating a volatile internal memory able to temporarily store those images (so-called high speed camera), under CN code 8525 80 19 as other television cameras. (2) In its judgement in Case C-372/17 (3), the Court of Justice ruled that Implementing Regulation (EU) No 113/2014 is invalid. (3) For reasons of legal certainty, provisions which have been declared invalid by the Court of Justice should be formally removed from the legal order of the Union. (4) Implementing Regulation (EU) No 113/2014 should therefore be repealed. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 113/2014 is repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 2019. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Commission Implementing Regulation (EU) No 113/2014 of 4 February 2014 concerning the classification of certain goods in the Combined Nomenclature (OJ L 38, 7.2.2014, p. 20). (3) Judgment of the Court of Justice of 13 September 2018, Vision Research Europe, C-372/17, EU:C:2018:708.